Citation Nr: 1707165	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  97-23 466A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a myocardial infarction.

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

4.  Entitlement to a disability rating in excess of 30 percent for headaches.

5.  Entitlement to a compensable disability rating for left ear hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) from multiple RO decisions.  The Veteran presented sworn testimony in support of his appeal during a May 2013 video hearing before the undersigned Veterans Law Judge.  (Although the Veteran had previously testified at two prior Board hearings, none of those issues remain on appeal here.)  In August 2014, the Board issued a decision which resolved seven different issues.  

The Veteran appealed three of these denials to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court affirmed the Board's denial of service connection for arthritis of the wrists.  The Court also vacated and remanded the appeals for service connection for residuals of a myocardial infarction and service connection for a bilateral foot disorder, other than pes planus.  Therefore, those two issues (#1-2 above) are again before the Board.

The Veteran's attorney has filed additional written argument and new medical evidence with the Board, and has waived initial RO review of the new evidence.

With regard to the appeal involving the Veteran's feet, the Board had previously characterized the issue as involving service connection for a bilateral foot disability other than pes planus, as service connection has already been granted for pes planus.  Review of the Veteran's medical records shows that he has a multitude of foot problems, to include diabetic neuropathy and plantar fasciitis.  However, the Court has narrowed the matter remaining on appeal to the question of whether the Veteran's heel spurs could have been caused by or aggravated by his excessive weight, thus implicitly affirming the Board's denial as to all foot problems other than heel spurs.  The Court noted no problems with the Board's analysis as to the Veteran's other foot disabilities, but held that the VA medical opinion as to the heel spurs was inadequate.  Based upon the Court's analysis, we have revised the issue on appeal as involving heel spurs only as reflected on the title page of the decision.  

The remaining issues (#3-7 above) stem from claims the Veteran initiated in October 2015 that were denied by the RO in May 2016.

The only issue ready for appellate disposition at this time is the one for service connection for residuals of myocardial infarction.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In July 2016 written argument from the Veteran's attorney and in a June 2016 medical opinion, both the attorney and the physician argue that the Veteran's metabolic syndrome, to include hypertension and diabetes, were proximately caused by his service-connected psychiatric disorder.  Service connection for hypertension and service connection for diabetes were previously denied by the RO.  However, the attorney's argument raises the question of service connection anew.  They are advised to file a standard VA claims form if they wish to do so. 


FINDING OF FACT

The Veteran's prior mild myocardial infarction is shown to have been proximately caused by his service-connected psychiatric disorder with an eating disorder component.  


CONCLUSION OF LAW

Service connection for residuals of a myocardial infarction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for residuals of a myocardial infarction on the basis that a heart attack he suffered at some point after service was proximately caused by his service-connected psychiatric disorder, which has an eating disorder component.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).

Subsequent to the Court's remand, the VA issued VAOPGCPREC 1-2017.  This General Counsel opinion recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  

In November 2004, the Board granted service connection for an acquired psychiatric disorder, to include an eating disorder.  This grant of service connection has been in effect for more than ten years and is thus protected by law.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

Part of the problem with the Veteran's claim for service connection for a heart attack, or myocardial infarction, is that he did not suffer a heart attack in the conventional sense.  Rather, what the evidence shows is that he has scar tissue in his heart muscle, which was first identified in 1998, and which has been medically interpreted as an indication that he sustained a mild heart attack at some point prior.  The attack was apparently so mild that he did not notice it when it was happening or for many years thereafter.  Thus, it is somewhat unclear what identifiable residuals, if any, the Veteran currently has which resulted from the mild heart attack.  

There were several medical opinions on this question previously before the Board and then before the Court.  The Court held that the negative opinion upon which the Board had relied was inadequate for that purpose.  The Veteran's attorney then obtained another medical opinion for the record.  

In June 2016, the Veteran's attorney submitted a new medical opinion, based upon review of the medical records contained in the Veteran's claims file.  The physician noted the Veteran's diagnosis of morbid obesity, and his history of a binge-eating disorder without purging or other bulimia characteristics.  He opined that the Veteran has metabolic syndrome, which consists of a combination of hypertension, hyperlipidemia, and diabetes; and that his metabolic syndrome is a direct result of his obesity and over-eating.  With regard to the Veteran's over-eating, the physician noted that the Veteran had, at one point, had an alcohol-abuse problem, until he quit drinking.  In other words, over-eating was much harder for this Veteran to stop than drinking was.  The physician then explained that cardiovascular risk is greatly increased by the presence of metabolic syndrome.  He then concluded his opinion in pertinent part by stating that it is as likely as not that the metabolic syndrome over time was a major causative factor in the Veteran's development of cardiovascular disease and myocardial infarction.  

In light of the new medical evidence and the new legal opinion, the Board holds that service connection for residuals of a mild myocardial infarction is warranted.  It seems clear that in this case, the Veteran's service-connected psychiatric disorder and eating disorder contributed to his obesity.  The obesity than acted as an "intermediate step" between the service-connected disability and a heart attack which he sustained at some point in the past.  Thus, current residuals of that heart attack may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  The benefit sought is therefore granted.  

We observe that in assigning a disability rating for this newly-service connected disability, the RO will want to carefully ascertain and identify exactly what residuals of the myocardial infarction the Veteran currently manifests.  This exercise will likely involve obtaining additional medical evidence.  


ORDER

Service connection for residuals of a myocardial infarction is granted, subject to the laws and rules governing the award of monetary benefits.





[Continued on Next Page]

REMAND

Bilateral heel spurs

The Court held that the medical evidence regarding the Veteran's bilateral heel spurs does not answer the question posed by the Board; namely whether the Veteran's weight gain during and after service caused or contributed to his heel spurs.  Therefore, on remand, further medical opinion should be obtained to clarify this matter.  

New claims

In a May 2016 decision, the RO denied a disability rating in excess of 30 percent for bilateral pes planus, a disability rating in excess of 30 percent for headaches, a compensable disability rating for left ear hearing loss, and held that new and material evidence had not been submitted to reopen a previously-denied claim for entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.  

The Veteran disagreed with the denial of an increased rating for pes planus in June 2016.  In August 2016, his attorney disagreed with all of the denials in the May 2016 RO decision.  These statements constitute a notice of disagreement with the May 2016 decision, because they were filed within the requisite time period and they indicate dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to a VA medical specialist for review and a written opinion as to whether it is more, less, or equally likely that the Veteran's weight gain during and after service caused or contributed to his heel spurs.  A complete rationale for the opinion reached should be fully explained.

If the specialist deems that additional testing or a clinical examination would be helpful, then such testing and/or examination should be accomplished.

2.  After the development requested above has been completed, the RO should again review the record and consider the claim for service connection for heel spurs.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

3.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 30 percent for bilateral pes planus, entitlement to a disability rating in excess of 30 percent for headaches, entitlement to a compensable disability rating for left ear hearing loss, entitlement to a TDIU, and whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.  The Veteran can choose to have a hearing before the Board on these new issues when submitting his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


